Case 1:21-cv-22139-JEM Document 1 Entered on FLSD Docket 06/09/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:
 ROSETTA BELL,

        Plaintiff,
 vs.

 BCC FOOD HALL LLC,

        Defendant.
                                              /

                                          COMPLAINT

        Plaintiff, ROSETTA BELL, sues Defendant, BCC Food Hall LLC, and alleges:

        1.      Plaintiff, ROSETTA BELL (“Plaintiff”), was an employee of Defendant, BCC

 Food Hall LLC.

        2.      Plaintiff is entitled to the rights, protections, and benefits provided under the

 WARN Act, 29 U.S.C. Section 2101 et. seq.

        3.      Defendant, Food Hall LLC, a Florida LLC, caused a mass layoff to occur at La

 Centrale (food hall) in or around the Brickell City Centre in Miami-Dade County.

        4.      Defendant was, and is, subject to the notice and back pay requirements of the

 federal WARN Act because Defendant is a business enterprise that employed 100 or more

 employees, excluding part-time employees, and/or, employed 100 or more employees who in the

 aggregate work at least 4,000 hours per week (exclusive of overtime), as defined in the WARN

 Act. 29 U.S.C. Section 2101(1)(A) & (B).

        5.      The WARN Act regulates the amount of notice an employer must provide to

 employees who will be terminated due to the employer’s closing of a plant or mass layoffs, as well

 as the back pay and other associated benefits an affected employee is due based on a violation of

                                                  1
Case 1:21-cv-22139-JEM Document 1 Entered on FLSD Docket 06/09/2021 Page 2 of 5




 the required notice period. Pursuant to the WARN Act, 29 U.S.C. Section 2101, and 20 C.F.R.

 Section 639.1 – 639.10 et seq, Defendant was required to provide at least sixty (60) days prior

 written notice of the termination, or notice as soon as practicable, to the affected employees,

 explaining why the sixty (60) days prior notice was not given.

        6.      Approximately 70-80 or more layoffs occurred within a 30-day period 1 beginning

 on or about June 20, 2019 (including no less than 50 full-time layoffs that triggered the notice

 requirements of the WARN Act, as “full time” is defined for purposes of the WARN Act). More

 than 33% of the full-time workforce was laid off.

        7.      Approximately 70-80 or more layoffs occurred within a 90-day period 2 beginning

 on or about June 20, 2019 (including no less than 50 full-time layoffs that triggered the notice

 requirements of the WARN Act, as “full time” is defined for purposes of the WARN Act). More

 than 33% of the full-time workforce was laid off.

        8.      Layoffs were staggered by the Defendant in an attempt to avoid the notice

 requirements of the WARN Act.




 1
   The relevant time period for calculating the total number of terminations is 90 days; it is the
 employer’s burden to reduce this time period to 30 days. See 29 U.S.C. § 2102(d)(“…employment
 losses for 2 or more groups…which occur within any 90-day period shall be considered to be a
 plant closing or mass layoff unless the employer demonstrates that the employment losses are the
 result of separate and distinct actions and causes and are not an attempt by the employer to evade
 the requirements of this chapter.”)
 2
   The relevant time period for calculating the total number of terminations is 90 days; it is the
 employer’s burden to reduce this time period to 30 days. See 29 U.S.C. § 2102(d)(“…employment
 losses for 2 or more groups…which occur within any 90-day period shall be considered to be a
 plant closing or mass layoff unless the employer demonstrates that the employment losses are the
 result of separate and distinct actions and causes and are not an attempt by the employer to evade
 the requirements of this chapter.”)


                                                 2
Case 1:21-cv-22139-JEM Document 1 Entered on FLSD Docket 06/09/2021 Page 3 of 5




        9.      Defendant willfully violated the federal WARN Act by failing to provide the

 required notice. Defendant failed to pay Plaintiff his/her wages, salary, commissions, bonuses,

 accrued holiday pay, and/or accrued vacation for 60 working days following his/her respective

 termination, and/or failed to make the pension and 401(k) contributions, and/or provide other

 employee benefits under ERISA, and/or pay his/her medical expenses for 60 calendar days from

 and after the dates of his/her termination.

        10.     None of the WARN Act exemptions apply to Defendant. Accordingly, Plaintiff

 must receive the notice and back pay required by the WARN Act, 29 U.S.C. Section 2102, 2104.

        11.     Plaintiff has been damaged by Defendant’s conduct constituting violations of the

 WARN Act and is entitled to damages for his/her back pay and associated benefits for each day of

 the violation because Defendant has not acted in good faith nor with reasonable grounds to believe

 their act and omission was not a violation of the WARN Act.

        12.     The layoff was not reasonably foreseeable is false. The Defendant began planning

 the layoff far in advance of Plaintiff’s termination and, in fact, began terminating other employees

 as part of the mass layoff in advance of Plaintiff’s termination.

        13.     The restaurant was owned and operated by the entity BCC Food Hall LLC at all

 times material hereto. Further the mass layoff occurred both before and after any change in the

 ownership of BCC Food Hall LLC, if any.

        14.     Defendant had sufficient time to give full notice. However, in the event that

 Defendant did not have sufficient time, it was still required to give as much notice as possible.

 Defendant failed to provide any notice whatsoever but instead terminated employees week after

 week without noticing any particular employee prior to their termination.




                                                  3
Case 1:21-cv-22139-JEM Document 1 Entered on FLSD Docket 06/09/2021 Page 4 of 5




        15.     Any argument that Plaintiff failed to mitigate damages is false. Plaintiff has sought

 employment. Moreover, no requirement to mitigate is necessary and, in fact, Plaintiff may recover

 for the full sixty days regardless of whether he found/finds new employment.

        16.     Plaintiff did not have notice in advance as required by the WARN Act; Plaintiff

 denies that the termination was for cause; and Plaintiff denies that there is any offset for

 unemployment compensation benefits and/or any other payment made by Defendant.

        17.     Plaintiff seeks attorneys fees’ and costs pursuant to 29 U.S.C. Section 2104(a)(6);

 seeks attorneys’ fees and costs under all other applicable rules and laws; and seeks attorneys’ fees

 and costs under Plaintiff’s employment agreement.

        18.     Plaintiff was terminated by Defendant on or about June 25, 2019.




        19.     Plaintiff’s termination was categorized by Defendant as a “workforce reduction”.
                                                  4
Case 1:21-cv-22139-JEM Document 1 Entered on FLSD Docket 06/09/2021 Page 5 of 5




          WHEREFORE, Plaintiff demands judgment against Defendant and prays for:

          1) Compensatory damages including without limitation an amount equal to at least the

             amounts provided by the WARN Act, 29 U.S.C. Section 2104(a);

          2) Reasonable attorneys’ fees and costs

          3) Such other relief as the Court deems fair and equitable

                                        Demand for Jury Trial
          Plaintiff hereby requests trial by jury on all issues triable by jury pursuant to Fed. R. Civ.
 P. 38.
 Dated this 9th day of June, 2021
                                                 Respectfully submitted,

                                                 LAW OFFICES OF PAUL A. SACK, P.A.
                                                 1210 Washington Avenue, Suite 245
                                                 Miami Beach, Florida 33139
                                                 Tel: 305-397-8077 Fax: 305-763-8057

                                         By:     /s/ PAUL A. SACK, ESQ.
                                                 FBN: 363103
                                                 Primary: paul@paulsacklaw.com
                                                 ps1619@bellsouth.net
                                                 R. BRANDON DEEGAN, ESQ.
                                                 FBN: 117368
                                                 Primary: deegan@paulsacklaw.com




                                                    5
